DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a base portion that includes only uninterrupted inwardly curved surfaces”.  It is not clear what the limitation is intended to preclude.  The disclosed cells appear to include base portions with both flat and inwardly curved surfaces.
Claim 1 recites “the sidewalls including: a base portion that includes only uninterrupted inwardly curved surfaces; and a peak portion that includes only one uninterrupted outwardly curved surface on at least two of the sidewalls and uninterrupted inwardly curved surfaces on all of the sidewalls”.  It is not clear if some or each of the sidewalls include a base and/or peak portion, or if all the sidewalls together form a base portion and a peak portion.
Claims 2-3 recite “a base portion of the void cell”.  It is not clear if this is the same portion as the base portion of claim 1, or a different portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebag et al (US# 5533220).
Sebag et al disclose all the limitations of the instant claims including; an energy absorbing, elastically deformable void cell 2 comprising: four sidewalls forming a rectangular outline (figure 5 shows the rectangular outline), the sidewalls including: a base portion that includes only uninterrupted inwardly curved surfaces; and a peak portion that includes only one uninterrupted outwardly curved surface on at least two of the sidewalls and uninterrupted inwardly curved surfaces on all of the sidewalls, wherein the outwardly curved surfaces constitute at least 20% of the overall exterior surface area of the void cell, wherein the void cell is elastically deformable over at least 10% of its stroke, wherein the void cell is open to atmosphere (note the individual cells are not sealed, but open via balancing channel and the claim is directed towards a single void cell).  The outwardly curved surfaces cover greater surface area than the inwardly curved surfaces and the figures suggest far greater than 20% of the exterior surface being the outwardly curved surfaces and the disclosed utility suggests at least 10% of elastic deformation. 


    PNG
    media_image1.png
    560
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    623
    media_image2.png
    Greyscale


Regarding claim 2, a perimeter length substantially exceeds an overall outline length of a base portion of the void cell due to the curved walls.  See figure 5.
Regarding claim 3, an outwardly curved surface depth substantially recesses from an overall outline of a base portion of the void cell.  See Figure 5.
Regarding claim 4, note the dome-shaped peak surface.  Figure 4.
Regarding claim 5, radii of the outwardly curved surfaces are less than both half a length and half a width of the rectangular outline.  See the annotated figure 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK